Citation Nr: 0825873	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  07-09 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran had active service from November 1963 to April 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A February 2006 decision by the RO denied service 
connection for several disabilities.  The veteran filed a 
timely notice of disagreement and was issued a statement of 
the case.  However, in his substantive appeal the veteran 
only perfected an appeal as to the bilateral hearing loss 
disability.  He also indicated that he wanted a Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal, the veteran indicated that he 
wanted a hearing at the RO before a member of the Board.  In 
early July 2008, the RO sent the veteran a letter to clarify 
his request.  A response is not of record.  Consequently, the 
RO should schedule the veteran for a travel board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule a travel board 
hearing for the veteran.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




